Dixon, C. J.
There was no judgment in the court below, and the proceedings purporting to be such ought to have been set aside on the defendant’s motion. To constitute a judgment hy confession, or upon warrant of attorney, it must be signed hy a judge or court commissioner. R. S., chap. 140, sec. 15. Without such signature, it is merely a void proceeding. Remington v. Cummings, 5 Wis., 138. To authorize the entry of judgment by the clerk, an action must have been commenced hy personal service of the summons and complaint, or of the summons; or the defendant must by answer, either expressly or by not denying, have admitted the whole or some part of the plaintiffs’ claim to he just; in which case, also, at least five days’ previous notice of the intended application for judgment must have been given to the defendant. R. S., chap. 132, sec. 27, subd. 1 and 4. In no other case can the clerk enter a judgment without express direction from the court, a judge, or a court commissioner. The entry here was hy the clerk alone, without personal service of a summons, without an answer, and without the five days’ previous notice to the defendant. It was entered upon the sworn statement or confession of the *241defendant, endorsed upon the hack of the complaint. To uphold the entry of judgment by the clerk without the service of process, if such entry he authorized, as I am inclined to think it is, the provisions of the statute must be strictly complied with, especially as to the notice, which, if not given, is clearly a jurisdictional defect, that may he taken advantage of at any time hy motion to set the proceedings aside. Ætna Insurance Co. v. McCormick, 20 Wis., 265; Weatherbee v. Weatherbee, id., 499.
■By the Court. — Order reversed.